Case: 21-40122     Document: 00516042578         Page: 1     Date Filed: 10/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 21-40122                       October 5, 2021
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Henry Acevedo,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:20-CR-565-1


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          Henry Acevedo pleaded guilty to possession of a firearm as a felon, in
   violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2). He contends the district court
   erred by conducting his rearraignment by video conference.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40122      Document: 00516042578           Page: 2    Date Filed: 10/05/2021




                                     No. 21-40122


          As an initial matter, the Government seeks to enforce the appeal-
   waiver in Acevedo’s plea agreement. Acevedo counters his challenge is not
   subject to it. Because his challenge fails on the merits, we need not resolve
   this issue. See United States v. Story, 439 F.3d 226, 230–31 (5th Cir. 2006)
   (noting appeal waivers “do not deprive [our court] of jurisdiction”); United
   States v. De Leon, 915 F.3d 386, 389 n.2 (5th Cir. 2019) (pretermitting waiver
   because merits of defendant’s challenge implicated plea-agreement’s
   validity).
          Federal Rule of Criminal Procedure 43 requires defendant to be
   “present” when entering a plea. Fed. R. Crim. P. 43(a)(1) (prescribing
   rules regarding defendant’s presence). This means physical presence. See
   United States v. Navarro, 169 F.3d 228, 235–39 (5th Cir. 1999) (holding
   sentencing conducted by video conference violates Rule 43, “[a]bsent a
   determination by Congress that closed circuit television may satisfy the
   presence requirement” (citation omitted)).
          Acevedo, however, did not object to the court’s conducting his
   rearraignment by video conference; to the contrary, he consented to that
   method. He maintains, nonetheless, his challenge should be reviewed de
   novo, contending Rule 43 violations are reversible per se. But see United States
   v. Thomas, 724 F.3d 632, 641 (5th Cir. 2013) (noting defendant must
   demonstrate prejudice). For the reasons that follow, Acevedo’s challenge is
   not subject to de novo review.
          Because, as discussed infra, Acevedo did not raise this challenge in
   district court, review is only for plain error. E.g., United States v. Broussard,
   669 F.3d 537, 546 (5th Cir. 2012). Under that standard, Acevedo must show
   a forfeited plain error (clear or obvious error, rather than one subject to
   reasonable dispute) that affected his substantial rights. Puckett v. United
   States, 556 U.S. 129, 135 (2009). If he makes that showing, we have the




                                          2
Case: 21-40122      Document: 00516042578            Page: 3    Date Filed: 10/05/2021




                                      No. 21-40122


   discretion to correct the reversible plain error, but generally should do so only
   if it “seriously affect[s] the fairness, integrity or public reputation of judicial
   proceedings”. Id.
          As noted, Acevedo does not dispute he knowingly and voluntarily
   waived the right to enter his plea in person. Instead, he contends: his consent
   is void ab initio because compliance with Rule 43 cannot be waived; and a
   condition was not satisfied for proceeding remotely, pursuant to the
   Coronavirus Aid, Relief, and Economic Security Act, Pub. L. No. 116-136,
   § 15002(b), 134 Stat. 281, 528–29 (2020) (CARES Act) (permitting, subject
   to certain requirements, video teleconferencing in listed criminal
   proceedings, including arraignments).
          As for Acevedo’s first contention, given his failure to identify a
   decision of our court holding or explaining defendant cannot waive his right
   to be present under Rule 43(a), any error in this regard was not “clear or
   obvious”. Puckett, 556 U.S. at 135; see United States v. Gonzalez, 792 F.3d
   534, 538 (5th Cir. 2015) (noting “lack of binding authority is often dispositive
   in the plain-error context”).      Acevedo also fails to explain:        how the
   purported error affects his substantial rights; or how leaving it uncorrected
   affects the fairness, integrity, or public reputation of judicial proceedings.
   Regarding his CARES-Act challenge (district court did not state reasons for
   why delaying plea would cause “serious harm to the interests of justice”), he
   has not demonstrated it warrants reversal under the plain-error standard.
          AFFIRMED.




                                           3